


    
EXHIBIT 10.15(b)


ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) dated as of October
29, 2014, is between EOG RESOURCES CANADA INC., an Alberta corporation (the
“Assignor”), and EOG CANADA OIL & GAS ULC, an Alberta unlimited liability
corporation (the “Assignee”). Each capitalized term used but not otherwise
defined herein has the meaning given such term in the Credit Agreement referred
to below.


R E C I T A L S


A.The Assignor is the Canadian Borrower under that certain Revolving Credit
Agreement dated as of October 11, 2011 (together with the Joinders, Annexes,
Exhibits and Schedules thereto, the “Credit Agreement”), among EOG Resources,
Inc., a Delaware corporation, as borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the banks party thereto.


B.The Assignor desires to assign all of its rights and obligations as the
Canadian Borrower under the Credit Agreement to the Assignee, and, effective
with such assignment, to be released from all of its rights and obligations as
the Canadian Borrower, and the Assignee desires to assume all of such rights and
obligations.


C.Now, therefore, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.Assignment and Assumption. The Assignor irrevocably assigns to the Assignee,
and the Assignee hereby irrevocably assumes from the Assignor, all of the
Assignor’s rights and obligations as Canadian Borrower under the Credit
Agreement. Effective upon such assignment and assumption, (a) the Assignor is
forever and irrevocably released from all rights and obligations under the
Credit Agreement and all other Loan Documents (as such term is defined in the
Credit Agreement) and (b) the Assignee agrees, and hereby does agree, to be
bound by all terms, conditions and provisions of the Credit Agreement and the
other Loan Documents (as such term is defined in the Credit Agreement) which are
applicable to the party therein designated as the Canadian Borrower, and in
furtherance thereof, the Assignee ratifies and confirms, as to itself, all such
terms, conditions and provisions.


2.Representations and Warranties. Each party hereto represents and warrants that
(a) the execution, delivery and performance by such party of this Agreement (i)
are within such party’s corporate or equivalent powers and (ii) have been duly
authorized by all of such party’s necessary corporate or equivalent action and
(b) this Agreement is the legal, valid and binding obligation of such party,
enforceable against it in accordance with its terms.



- 1 -

--------------------------------------------------------------------------------




3.Miscellaneous.


(a)Effectiveness. This Agreement shall become effective when it shall have been
executed and delivered by the parties hereto and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.


(b)Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. This Agreement may be transmitted and/or
signed by facsimile or other electronic format, and the effectiveness thereof
shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on all parties hereto.


(c)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[SIGNATURES BEGIN NEXT PAGE]





- 2 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.




ASSIGNOR:
EOG RESOURCES CANADA INC.
 
 
 
By: /s/ Helen Y. Lim
 
Name: Helen Y. Lim
 
Title: Vice President and Treasurer







ASSIGNEE:
EOG CANADA OIL & GAS ULC
 
 
 
By: /s/ Helen Y. Lim
 
Name: Helen Y. Lim
 
Title: Vice President and Treasurer






- 3 -